EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Keller on 4/22/2022.

The application has been amended as follows: 
1-20.	(Canceled).

21.	(Currently Amended) A computer-implemented method comprising:
receiving related media streams from client devices associated with corresponding capturing users;
identifying a first media stream from the related media streams based on a media characteristic of the first media stream, wherein the first media stream comprises a live media stream or a media stream delayed up to ten seconds;
providing, to a client device associated with a viewing user, a media presentation comprising the first media stream;
identifying, by at least one processor during the media presentation, a second media stream from the related media streams based on a media characteristic of the second media stream, wherein the second media stream comprises a live media stream or a media stream delayed up to ten seconds;
determining that the first media stream and the second media stream are being captured at a common location and are capturing common subject matter based on one or more device characteristics and one or more media characteristics of the first media stream and the second media stream, the one or more media characteristics including an identifiable visual featurewithin both the first media stream and the second media stream
selecting, based on identifying the second media stream and based on the media characteristic of the second media stream, audio from the second media stream; 
updating the media presentation to include the audio from the second media stream; and
providing, to the client device associated with the viewing user, the updated media presentation comprising the audio from the second media stream along with video from the first media stream.

22.	(Previously Presented) The method of claim 21, wherein determining that the first media stream and the second media stream are being captured at the common location and are capturing common subject matter based the one or more device characteristics comprises determining, based on gyroscopic information corresponding to the client device and gyroscopic information corresponding to the client device and gyroscopic information corresponding to a second client device capturing the second media stream, that the client device and the second client device are capturing common subject matter. 

23.	(Previously Presented) The method of claim 21, wherein updating the media stream comprises augmenting the audio from the first media stream with audio from the second media stream within the media presentation by combining the audio from the first media stream with the audio from the second media stream.

24.	(Currently Amended) The method of claim 21, further comprising:
analyzing the related media streams in real time to detect media quality characteristics related to each media stream; and
comparing, for a given time period, a media quality characteristic of the first media stream to a media quality characteristic of the second media stream; 
wherein updating the media presentation is based on the media quality characteristic of the second media stream being superior to the media quality characteristic of the first media stream.

25.	(Previously Presented) The method of claim 24, wherein the media quality characteristic of the second media stream is an audio quality characteristic.

26.	(Previously Presented) The method of claim 24, wherein the media quality characteristic of the first media stream is a time-based media quality characteristic that is generated in real time by:
detecting a change to the first media stream between a previous time period and a current time period; and
generating an updated media quality characteristic for the first media stream for the current time period based on the change to the first media stream.
27.	(Previously Presented) The method of claim 21, further comprising:
receiving a plurality of media streams from a plurality of client devices associated with a plurality of users;
generating one or more media characteristics for each of the plurality of media streams;
analyzing the one or more media characteristics for each of the plurality of media streams to determine a subset of media streams that share a correspondence to an attribute associated with the viewing user; and
determining that the subset of media streams are the related media streams.

28.	(Previously Presented) The method of claim 21, wherein determining that the first media stream and the second media stream are being captured at the common location and are capturing common subject matter based on visual data of the first media stream and the second media stream comprises utilizing facial recognition to determine that the first media stream and the second media stream both include a common person. 

29.	(Previously Presented) The method of claim 21, wherein determining that the first media stream and the second media stream are being captured at the common location and are capturing common subject matter based the one or more device characteristics comprises utilizing a cardinal direction of the client device and a cardinal direction of a second client device capturing the second media stream to determine that the client device and the second client device are capturing common subject matter.

30.	(Previously Presented) The method of claim 21, wherein determining that the first media stream and the second media stream are being captured at the common location and are capturing common subject matter based the one or more device characteristics comprises utilizing a GPS location of the client device and a GPS location of a second client device capturing the second media stream to determine that the client device and the second client device are at the common location. 


31.	(Currently Amended) A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to:
receive related media streams from client devices associated with corresponding capturing users;
identify a first media stream from the related media streams based on a media characteristic of the first media stream, wherein the first media stream comprises a live media stream or a media stream delayed up to ten seconds;
provide, to a client device associated with a viewing user, a media presentation comprising the first media stream;
identify, during the media presentation, a second media stream from the related media streams based on a media characteristic of the second media stream, wherein the second media stream comprises a live media stream or a media stream delayed up to ten seconds;
determine that the first media stream and the second media stream are being captured at a common location and are capturing common subject matter based on one or more device characteristics and one or more media characteristics of the first media stream and the second media stream, the one or more media characteristics including an identifiable visual featurewithin both the first media stream and the second media stream
select, based on identifying the second media stream and based on the media characteristic of the second media stream, audio from the second media stream; 
updating the media presentation to include the audio from the second media stream; and
provide, to the client device associated with the viewing user, the updated media presentation comprising the audio from the second media stream along with video from the first media stream.

32.	(Previously Presented) The non-transitory computer-readable medium of claim 31, further comprising instructions that, when executed by the at least one processor, cause the computer system to determine that the first media stream and the second media stream are being captured at the common location and are capturing common subject matter based the one or more device characteristics by determining, based on gyroscopic information corresponding to the client device and gyroscopic information corresponding to the client device and gyroscopic information corresponding to a second client device capturing the second media stream, that the client device and the second client device are capturing common subject matter.

33.	(Previously Presented) The non-transitory computer-readable medium of claim 31, wherein updating the media presentation is based on a quality characteristic of the second media stream being superior to a quality characteristic of the first media stream.

34.	(Previously Presented) The non-transitory computer-readable medium of claim 31, further comprising instructions that, when executed by the at least one processor, cause the computer system to augment the audio from the first media stream with the audio from the second media stream within the media presentation by combining the audio from the first media stream with the audio from the second media stream.

35.	(Previously Presented) The non-transitory computer-readable medium of claim 31, further comprising instructions that, when executed by the at least one processor, cause the computer system to:
receive a plurality of media streams from a plurality of client devices associated with a plurality of users; 
generate one or more media characteristics for each of the plurality of media streams;
analyze the one or more media characteristics for each of the plurality of media streams to determine a subset of media streams that share a correspondence to an attribute associated with the viewing user; and
determine that the subset of media streams are the related media streams.

36.	(Currently Amended) A system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to:
receive related media streams from client devices associated with corresponding capturing users;
identify a first media stream from the related media streams based on a media characteristic of the first media stream, wherein the first media stream comprises a live media stream or a media stream delayed up to ten seconds;
provide, to a client device associated with a viewing user, a media presentation comprising the first media stream;
identify, during the media presentation, a second media stream from the related media streams based on a media characteristic of the second media stream, wherein the second media stream comprises a live media stream or a media stream delayed up to ten seconds;
determine that the first media stream and the second media stream are being captured at a common location and are capturing common subject matter based on one or more device characteristics and one or more media characteristics of the first media stream and the second media stream, the one or more media characteristics including an identifiable visual featurewithin both the first media stream and the second media stream
select, based on identifying the second media stream and based on the media characteristic of the second media stream, audio from the second media stream; 
updating the media presentation to include the audio from the second media stream; and
provide, to the client device associated with the viewing user, the updated media presentation comprising the audio from the second media stream along with video from the first media stream.

37.	(Currently Amended) The system of claim 36, further comprising instructions that, when executed by the at least one processor, cause the system to:
analyze the related media streams in real time to detect media quality characteristics related to each media stream; and
compare, for a given time period, a media quality characteristic of the first media stream to a quality media characteristic of the second media stream; 
wherein updating the media presentation is based on the media quality characteristic of the second media stream being superior to the media quality characteristic of the first media stream.

38.	(Previously Presented) The system of claim 37, wherein the media quality characteristic of the second media stream is an audio quality characteristic.

39.	(Previously Presented) The system of claim 37, wherein the media quality characteristic of the first media stream is a time-based media quality characteristic that is generated in real time by:
detecting a change to the first media stream between a previous time period and a current time period; and
generating an updated media quality characteristic for the first media stream for the current time period based on the change to the first media stream.

40.	(Previously Presented) The system of claim 36, further comprising instructions that, when executed by the at least one processor, cause the system to determine that the first media stream and the second media stream are being captured at the common location and are capturing common subject matter based the one or more device characteristics by determining, based on gyroscopic information corresponding to the client device and gyroscopic information corresponding to the client device and gyroscopic information corresponding to a second client device capturing the second media stream, that the client device and the second client device are capturing common subject matter.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 21, 31, and 36, each of the instant claims presents the determination that the first and second media streams are being captured at a common location and are capturing common subject matter based on one or more device characteristics and media characteristics, where the media characteristics (for example, but not limited to, device location) includes an identifiable visual feature (e.g. a same person, landmark, etc. in the actual video).  Yadid in view of Hannaway, as applied in the Office Action mailed 2/1/2022, presents the use of different streams to augment a live presentation (Yadid: Figure 8).  However, neither the combination or any other prior art of record, fairly teaches or suggests the use of both device characteristics and media characteristics (a same identifiable visual feature) to determine that the location and subject matter are the same, which then triggers the implicitly automatic selection and use of the second media stream to update the media presentation of the first media stream in combination with the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444